DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 11/1/2021 has been entered into the record.  Claims 1, 2, 5, 13, 14, and 19 are amended.  Claims 7-12, 16-18, and 20 remain withdrawn.  Claim 6 is canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson (US 5,720,589) in view of Kay (US 2018/0155124 A1).
Consider claims 1 and 5.  Christenson teaches a refuse vehicle comprising:  a chassis (222); a body assembly (236) coupled to the chassis and defining a refuse compartment configured to store refuse material; a power source (power source of 224); and a side-loading lift assembly (230) comprising:  a refuse container engagement mechanism (232) powered by the power source and configured to selectively engage a refuse container; and at least one linear actuation mechanism (296, 298) powered by the power source and configured to selectively actuate the side-loading lift assembly between an extended position (fig. 14), a retracted position (fig. 15), and a refuse-dumping position (fig. 16).

Consider claim 2.  Christenson teaches that the side-loading lift assembly is an automated reach arm (230) and the automated reach arm further comprises:  a first articulating arm segment (290) having a first end and a second end, the first articulating arm segment being hingedly coupled to the body assembly at the first end of the first articulating arm segment (at 284, 286); and a second articulating arm segment (292) having a first end and a second end, the second articulating arm segment being hingedly coupled to the second end of the first articulating arm segment at the first end of the second articulating arm segment (at 294) and hingedly coupled to the refuse container engagement mechanism at the second end of the second articulating arm segment (at 320), wherein the at least one linear actuation mechanism is configured to selectively rotate the first articulating arm segment and the second articulating arm segment with respect to one another to selectively actuate the side-loading lift assembly between the extended position (fig. 14), the retracted position (fig. 15), and the refuse-dumping position (fig. 16).
Consider claim 3.  Christenson teaches that the refuse container engagement mechanism is a grabber mechanism including grabber fingers (322/326 and 324/328) and a grabber motor (340, 342, 344, 346) configured to selectively move the grabber fingers between a receiving position (fig. 13A), 
Consider claim 4.  Christenson teaches that the automated reach arm is configured to extend in a first direction (from position of fig. 12 to position of fig. 13A) from the retracted position to the extended position, the first articulating arm segment is configured to rotate with respect to the second articulating arm segment about a first axis (at 294), and the first axis is perpendicular to the first direction.
Consider claim 13.  Christenson teaches a refuse vehicle comprising:  a chassis (222); a body assembly (236) coupled to the chassis and defining a refuse compartment configured to store refuse material; a power source (power source of 224); and a side-loading lift assembly (230) comprising:  a grabber mechanism (232) including grabber fingers (322/326 and 324/328) and a grabber motor (340, 342, 344, 346), the grabber motor being powered by the power source and configured to selectively move the grabber fingers between a receiving position (fig. 13A), where the grabber mechanism is configured to receive a refuse container, and a grasping position (fig. 14), where the grabber mechanism is configured to engage the refuse container; and at least one linear actuation mechanism (296, 298) powered by the power source and configured to selectively actuate the side-loading lift assembly between an extended position (fig. 14), a retracted position (fig. 15), and a refuse-dumping position (fig. 16).
Christenson does not explicitly teach that the power source is an electric power source and that the linear actuation mechanism is an electrically-driven linear actuation mechanism.  Kay teaches an electrically-driven linear actuation mechanism {190(1), 190(2), 170(1), 170(2); see paragraph [0044]} having an electric power source {power source of 190(1) and 190(2), see paragraph [0044]}.  It would have been obvious to a person having ordinary skill in the art to modify Christenson’s actuation mechanism to be an electrically-driven linear actuation mechanism having an electric power source as 
Consider claim 14.  Christenson teaches that the side-loading lift assembly is an automated reach arm (230) and the automated reach arm further comprises:  a first articulating arm segment (290) having a first end and a second end, the first articulating arm segment being hingedly coupled to the body assembly at the first end of the first articulating arm segment (at 284, 286); and a second articulating arm segment (292) having a first end and a second end, the second articulating arm segment being hingedly coupled to the second end of the first articulating arm segment at the first end of the second articulating arm segment (at 294) and hingedly coupled to the refuse container engagement mechanism at the second end of the second articulating arm segment (at 320), wherein the at least one linear actuation mechanism is configured to selectively rotate the first articulating arm segment and the second articulating arm segment with respect to one another to selectively actuate the side-loading lift assembly between the extended position (fig. 14), the retracted position (fig. 15), and the refuse-dumping position (fig. 16).
Consider claim 15.  Christenson teaches that the automated reach arm is configured to extend in a first direction (from position of fig. 12 to position of fig. 13A) from the retracted position to the extended position, the first articulating arm segment is configured to rotate with respect to the second articulating arm segment about a first axis (at 294), and the first axis is perpendicular to the first direction.
Consider claim 19.  Christenson teaches a refuse vehicle comprising:  a chassis (222); a body assembly (236) coupled to the chassis and defining a refuse compartment configured to store refuse material; a power source (power source of 224); and an automated reach arm (230) comprising:  a refuse container engagement mechanism (232) powered by the power source and configured to selectively engage a refuse container; a first articulating arm segment (290) having a first end and a 
Christenson does not explicitly teach that the power source is an electric power source and that the linear actuation mechanism is an electrically-driven linear actuation mechanism.  Kay teaches an electrically-driven linear actuation mechanism {190(1), 190(2), 170(1), 170(2); see paragraph [0044]} having an electric power source {power source of 190(1) and 190(2), see paragraph [0044]}.  It would have been obvious to a person having ordinary skill in the art to modify Christenson’s actuation mechanism to be an electrically-driven linear actuation mechanism having an electric power source as taught by Kay in order to minimize operating and maintenance costs of the actuation mechanism because, in general, hydraulics are more costly to maintain than electric actuators.
Response to Arguments
Applicant’s arguments filed 11/1/2021 have been fully considered but they are not persuasive.
Applicant argues that Christenson does not teach an electric power source and an electrically-driven linear actuation mechanism.  This argument is not persuasive.  Kay teaches these elements and it would have been obvious to modify Christenson with these elements as stated in the 35 U.S.C. 103 rejections above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652